Title: To George Washington from Elias Dayton, 9 March 1781
From: Dayton, Elias
To: Washington, George


                  
                     Sir
                     Chatham March 9th 1781
                  
                  Three persons upon whom I very considerably depended for for the discovery of every important movement or transaction of the enemy are apprehended and closely confined in New York, and I am just informed are sentenced to die.  As it has become more dangerous, from the late great jealousy and circumspection shewn by the enemy, so it has become more difficult to find such as will undertake to procure intelligence.
                  On Monday about two thousand British troops went on board transports prepared for them, which immediately cast off from the shore and anchored in the Stream.  four of them were filled with horses, several companies of artillery were embarked & a number of carriages and wheels for cannon seen on board They fell down toward the hook on tuesday and were to have sailed the day before yesterday but were prevented by the weather that day and yesterday.  Two frigates of 32 guns & a ship of twenty were to convoy them.  I am convinced they have sailed this morning, as guns have been heard supposed to be meant as signals.  It is said by some that they are intended to cause a diversion in favor of the southern army by landing in Pensylvania, by others that they are meant to cooperate with Cornwallis or Arnold as occasion may require.
                  The reception and treatment of the British flags at Elizabeth town is exceedingly irregular and improper and I think operates exceedingly against us, as I am confident it has proved the best and most direct channel of intelligence for them for some time.  I would wish to know whether it is your excellency’s pleasure that I should communicate the same instructions on that head, to the officer commanding there with those sent me by your Excellency when I commanded at that post.  I am your Excellencys most Obedient humble Servant
                  
                     Elias Dayton
                  
               